Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The principle has been long settled that, when a [23] partner * makes a note in the name of the partnership, it will render all the partners liable to a bona fide holder, although it has no relation to the partnership business, and the other partners were wholly ignorant of the transaction, and were even intentionally defrauded by their partner. (See Chitty on Bills; Story on Prom. Notes; Story on Part.; 3 Kent.)
It is said that one of the notes here sued on was indorsed to the plaintiff after its maturity, and that this appears, by a copy of the note annexed to the declaration, as an exhibit. It is not so described in the declaration, and if the exhibit was not the result of mistake, the original should have been rejected, when offered in evidence, as not conforming to the description in the declaration. However this may be, a new trial must be awarded, on account of the improper conclusions of law upon which the District Judge decided the case. Upon another trial, the defendant will have the opportunity of showing whether the plaintiffs took the notes, or either of them, after maturity; for, in that event, they would be clearly subject to all equities .subsisting between the maker and payee.
The judgment is reversed, and cause remanded.